Name: Council Decision 2009/820/CFSP of 23Ã October 2009 on the conclusion on behalf of the European Union of the Agreement on extradition between the European Union and the United States of America and the Agreement on mutual legal assistance between the European Union and the United States of America
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction;  criminal law;  America
 Date Published: 2009-11-07

 7.11.2009 EN Official Journal of the European Union L 291/40 COUNCIL DECISION 2009/820/CFSP of 23 October 2009 on the conclusion on behalf of the European Union of the Agreement on extradition between the European Union and the United States of America and the Agreement on mutual legal assistance between the European Union and the United States of America THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 24 and 38 thereof, Whereas: (1) Following the authorisation given by the Council on 26 April 2002 to the Presidency, assisted by the Commission, to enter into negotiations with the United States of America, two Agreements on international cooperation in criminal matters, one on extradition and one on mutual legal assistance, have been negotiated with the United States of America. (2) In accordance with Council Decision 2003/516/EC of 6 June 2003 (1), the Agreement on extradition between the European Union and the United States of America (2) and the Agreement on mutual legal assistance between the European Union and the United States of America (3) have been signed on behalf of the European Union on 25 June 2003. (3) The Agreements should now be approved. (4) The Agreements provide in their Article 3(2) that written instruments be exchanged between the USA and the Member States of the Union on the application of bilateral treaties. Article 3(3) of the Agreement on mutual legal assistance provides a similar obligation for those Member States that do not have a bilateral mutual legal assistance treaty with the United States. These written instruments have been exchanged between all Member States and the United States of America. (5) On 19 February 2009 the General Secretariat of the Council notified the United States of America of the designations pursuant to Articles 2(3) and 10(2) of the Agreement on extradition and pursuant to Articles 4(3) and 8(2)(b) of the Agreement on mutual legal assistance, as well as of limitations invoked under Article 4(4) of the Agreement on mutual legal assistance, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on extradition between the European Union and the United States of America and the Agreement on mutual legal assistance between the European Union and the United States of America are hereby approved on behalf of the European Union. Article 2 The President of the Council is hereby authorised to designate the person empowered, on behalf of the European Union, to exchange the instruments of approval provided for in Article 22 of the Agreement on extradition between the European Union and the United States of America and in Article 18 of the Agreement on mutual legal assistance between the European Union and the United States of America, in order to express the consent of the European Union to be bound. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 23 October 2009. For the Council The President T. BILLSTRÃ M (1) OJ L 181, 19.7.2003, p. 25. (2) OJ L 181, 19.7.2003, p. 27. (3) OJ L 181, 19.7.2003, p. 34.